08/25/2020
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                           Assigned on Briefs June 9, 2020

                 STATE OF TENNESSEE v. JOHN M. BANKS

               Appeal from the Circuit Court for Montgomery County
                No. CC17-CR-925 William R. Goodman, III, Judge
                     ___________________________________

                           No. M2019-00017-CCA-R3-CD
                       ___________________________________


Defendant, John M. Banks, was convicted of aggravated burglary (Count One),
possession of a firearm during the commission of a dangerous felony (Count Two),
especially aggravated robbery (Count Three), and two counts of aggravated robbery
(Counts Four and Five). The trial court imposed concurrent sentences of four years for
aggravated burglary, eighteen years for especially aggravated robbery, and eight years for
each count of aggravated robbery to run consecutively to a six-year sentence for
possession of a firearm during the commission of a dangerous felony, for an effective
twenty-four-year sentence. On appeal, Defendant argues that the evidence was
insufficient to support his two convictions for aggravated robbery, that the trial court
erred by denying his motion to suppress his statement, and that the trial court erred in
sentencing him to eighteen years for his especially aggravated robbery conviction. Upon
reviewing the record and applicable law, we reverse Defendant’s conviction for
aggravated robbery in Count Five and affirm the remaining convictions and sentences.

                      Tenn. R. App. P. 3 Appeal as of Right;
       Judgments of the Circuit Court Affirmed in Part and Reversed in Part

THOMAS T. WOODALL, J., delivered the opinion of the court, in which ROBERT L.
HOLLOWAY, JR. and TIMOTHY L. EASTER, JJ., joined.

Gregory D. Smith, Clarksville, Tennessee (on appeal) and Taylor R. Dahl, Clarksville,
Tennessee (at trial) for the appellant, John M. Banks.

Herbert H. Slatery III, Attorney General and Reporter; Caitlin Smith, Senior Assistant
Attorney General; John Wesley Carney, Jr., District Attorney General; and Daniel
Brollier, Assistant District Attorney General, for the appellee, State of Tennessee.
                                       OPINION

Background

      Suppression Hearing

       The twenty-year-old Defendant testified that this case was the first time that he
had been arrested and held on a serious charge. He was arrested in Utah for the present
offenses and returned to Tennessee. Defendant claimed that he was in Utah on vacation
at the time. Defendant testified that he was interviewed by Detective Carlton the
morning after his arrest. At that point, he did not know the nature of the charges against
him. He said that his mother had hired an attorney to represent him. Defendant testified
that Detective Carlton asked him to sign a waiver form, but Defendant said that he did
not understand the form, and Detective Carlton never explained it to him. He admitted
that Detective Carlton read the form to him. Defendant testified that he did not graduate
from high school or obtain his GED. Defendant said that he told Detective Carlton that
he had a lawyer, but Detective Carlton did not respond. When asked why he signed the
waiver of rights form, Defendant replied: “Because I thought when I told him I had a
lawyer that it would be over with.” He also thought that his attorney would be present for
the interview. Defendant said that he did not intend to waive his rights, and he did not
understand the consequences of waiving his rights. He also did not understand that his
statement would later on be used against him.

       On cross-examination, Defendant admitted that he had been charged and
convicted of a crime in the past. However, he claimed that he was not familiar with the
criminal justice system. Defendant testified that he had watched parts of the interview
and that it did not represent what actually took place.

        Detective Keenan Carlton of the Clarksville Police Department testified that he
advised Defendant of his Miranda rights before interviewing him. He specifically
advised Defendant that he had the right to have an attorney present, and Defendant did
not unequivocally say that he wanted an attorney present. Detective Carlton testified that
Defendant indicated that he had an attorney and asked what would happen. Detective
Carlton said that he replied, “it works however you would like for it to work.” He
testified that Defendant then continued talking to him. Detective Carlton asserted that
Defendant initially began asking him questions, and he proceeded at some point to ask
Defendant questions.

       On cross-examination, Detective Carlton testified that Defendant did not express
any confusion about the waiver of rights form. He did not recall if Defendant asked how
the form worked. Detective Carlton agreed that Defendant said that he was supposed to
talk with his attorney first, but the police arrived before his attorney. He further agreed


                                           -2-
that Defendant shook his head no when he asked if Defendant wanted to continue with
the interview. However, Defendant asked a question after that.

      Trial

       Officer Kevin Westover of the Clarksville Police Department testified that at
approximately 11:31 p.m. on October 3, 2016, he responded to a home invasion call at
2162 Blakemore Drive. He stopped approximately two to three houses from the
residence and turned off his emergency lights and sirens in order to avoid detection by
the suspects. Officer Westover and Officer George Goodman approached the house and
saw that the front door was ajar, and they could see inside the home. They also
encountered a man who said that he had been shot. Officers Westover and Goodman
conducted a protective sweep of the home and spoke with other individuals in the
residence. One of the individuals said that there were three suspects who left out the side
door. The house looked as if it had been ransacked. Officer Joshua Godwin also arrived
at the scene. He saw a dark colored four-door vehicle parked three or four houses down
from 2162 Blakemore Drive. Officer Jennifer Renken testified that she found a set of
keys on a pallet outside in the backyard. A revolver was also found behind a fence in the
backyard.

        Regina Hayes, a resident of Blakemore Drive, testified that she has a security
system and observed a car driving “back-and-forth” down the road on October 3, 2016.
The car stopped at her neighbor’s house and parked under the street light. Ms. Hayes
testified that she saw four individuals exit the car wearing hoodies, and they walked past
her house to another house. She did not recognize any of the individuals. Ms. Hayes
called police, and she gave them a copy of the surveillance video.

        Demarkus Brown testified that he was at Antonio Atkins’ residence on October 3,
2016, along with Towanna Atkins, Shaunon Hill, Dasian Hill, and two children, ages nine
and three. Sometime after 11:00 p.m., Mr. Brown was lying on the couch when he heard
something at the front door. He said that Ms. Atkins was outside smoking, and everyone
else was in bed. Mr. Brown stood up and heard additional noises. The door opened, and
he heard someone order him to get down. He was then shot in the stomach. Mr. Brown
testified that three men came into the residence and began rummaging through everything
and flipping the couches. Mr. Brown remembered that the men were wearing ski masks,
and some of them were dressed in black. He noted that one of the men was wearing an
orange ski mask. Mr. Brown testified that the men asked him where the money and Mr.
Atkins were located. He further testified that two of the men, who were armed, stood
over him and one said, “Give me everything you got in your pockets.” The two men took
Mr. Brown’s cell phone and his wallet containing forty dollars. Mr. Brown testified that
the three men left the residence through the side door when police sirens were heard. He
did not know any of the individuals.


                                           -3-
        Mr. Brown was taken to Vanderbilt Medical Center after the shooting, where he
remained for three months and underwent significant medical treatment because his
injuries were life threatening. He had to wear a colostomy bag for a period of time. He
testified the bullet is still lodged in his spine and cannot be removed, because he faces a
fifty-percent chance of paralysis if he were to undergo a procedure to remove the bullet.
Mr. Brown has continued to experience daily problems as a result of his injuries.

       Towanna Atkins, Antonio Atkins’ sister, testified that she was walking into the
kitchen when the three individuals broke into Mr. Atkins’ house. She said, “I heard a
boom and a popping sound, and I just heard everybody start saying, ‘Get on the ground.’”
Ms. Atkins testified that a man with a gun who “had something over his head and [ ]
something red covering his face” came into the kitchen and held the gun to her head and
ordered her to get down on the kitchen floor. She saw a total of three men in the
residence, and one of them was approximately five feet nine inches tall, wearing a hoodie
and had something covering his face. The two other men also had masks covering their
faces. Ms. Atkins heard one of the men ask Mr. Brown “[w]here’s A.K.” and “[w]here’s
the money?” Another man asked if there were any shoes in his size. Ms. Atkins testified
that the men ran past her to the side door, and someone said: “They’re coming” or “Are
they outside.” She said that her keys and cell phone were taken from the table, and the
men placed clothing, shoes, and other things from the closets into garbage bags. Ms.
Atkins did not recognize the men.

       After the three men left the house through the side door, Mr. Brown told Ms.
Atkins that he had been shot. By the time that she got into the living room with a towel,
the police had arrived. Ms. Brown noted that everything was pulled out of the closet next
to the front door, and the living room was a “complete mess.” She testified that
everything was also pulled out of the hallway closet, and the first bedroom, where Ms.
Shaunon Hill slept, was also ransacked. The bathroom was also a mess.

       Shaunon Hill testified that on the night of the shooting, she was in bed playing a
game on her phone when she heard a “big loud boom” sometime between 10:30 and
11:00 p.m. She then heard a gunshot and someone say, “Get down. Get down. We [sic]
looking for money.” Ms. Shaunon Hill thought that she heard two voices. She testified
that two men came into her bedroom, and she saw two additional men in the hallway.
Ms. Shaunon Hill remembered that the men had their heads covered with a hat or scarf,
and their faces were covered. One of the men, who was wearing gloves, pointed a gun at
her forehead and ordered her to get on the floor. Ms. Shaunon Hill testified that the
second man who entered the room had a scarf on his face and ransacked the room asking
her where the money was located. She told the men “[t]his is nana’s room. There’s no
money in here.” Ms. Shaunon Hill testified that she was very frightened. She said that
one of the men in the hallway also had a gun and was rummaging through the closet
outside of her door. Ms. Shaunon Hill testified that one of the men asked her what was at
the back of the house, and she informed the man that her grandchildren were back there

                                           -4-
and that he was not “going to go mess with them.” The man agreed not to bother the
children, and Ms. Shaunon Hill told them to “get what you going to get and get out.” She
said that the men began gathering white trash bags that they had filled with shoes and
other items from the house. Ms. Shaunon Hill testified that the men did not take anything
from her, and she called 911 after they left the room and ran out of the house. While she
was on the phone, Mr. Brown told her that he had been shot. Ms. Shaunon Hill did not
recognize any of the men who entered the house.

       Ms. Dasian Hill testified that she was living with Antonio Atkins on October 3,
2016. She and Mr. Atkins were in bed when she was awakened by a “kick on the door”
and a gunshot. Ms. Dasian Hill walked out of the bedroom and saw two black males
wearing face coverings entering the house through the front door. She remembered
seeing an orange bandanna and a black face mask. One of the men had “twists” in his
hair. Ms. Dasian Hill ran back into the bedroom, called 911, woke Mr. Atkins, and got
into the closet while remaining on the line with the dispatcher until police arrived. Ms.
Dasian Hill testified that the men attempted at some point to enter the bedroom but she
and Mr. Atkins held the door closed by pushing a dresser against the door. Ms. Dasian
Hill heard the men repeatedly shouting, “Where the money at? Where he at?” She did
not recognize either of the men in the house.

       Antonio Atkins testified that he was also awakened by a loud boom, and someone
kicking in the front door. Ms. Dasian Hill then ran into the bedroom and said that
someone was trying to break-in the house. Mr. Atkins shut the door, and held it shut. A
few seconds later he heard a gunshot. Mr. Atkins did not have any contact with the men
who entered the house. He noted that the clothing, shoes, and car keys taken from the
residence belonged to him. Most of his belongings were later recovered.

       Officer Gary Mefford of the Clarksville Police Department testified that he and his
K-9 partner, Leo, responded to the home invasion on Blakemore Drive. Officer Mefford
was advised of the direction in which the suspects fled by other officers on the scene.
Leo led Officer Mefford to a chain link fence in the backyard where there were some
pallets with glass stacked on top of them. Officer Medford testified that Leo “began to
nose at the pallets,” and Officer Mefford discovered two sets of keys. Leo then attempted
to go through the bottom of the chain link fence, and Officer Mefford discovered a
revolver on the other side of the fence. Officer Mefford testified that he moved Leo to
the other side of the fence, and the dog continued tracking to the gate leading to the front
yard where Officer Mefford discovered a blaze orange ski mask. Leo continued to track
down the street from where the mask was located, parallel to Briarwood Drive. Officer
Mefford and Leo reached the corner residence, and Leo “nosed” on a Nike shoebox on
the ground. Leo continued tracking and traveled into the direction of the suspects’ car
and back toward the victim’s house.



                                           -5-
        Leo eventually led Officer Mefford to a hill where Leo retrieved a t-shirt. Officer
Mefford took the shirt and placed it back on the ground. Leo then made a left turn and
traveled into the woods where he located a baseball cap lying on the ground. Officer
Mefford and Leo continued down a path and through a creek bed and a couple of fences.
They turned right, adjacent to Whitfield Road, and went through the woods. Leo slowed
down and lifted his head, which indicated that he sensed “fresh human odor [that] is
foreign to the terrain.” Officer Mefford testified that Leo began to circle and pulled to
the left where he located a pair of tennis shoes. At that point, Leo was exhausted, and
Officer Mefford returned to the scene to give Leo water and allow him to rest. All of the
items found by Leo were collected by other officers. Officer J.T. Knoblock of the
Clarksville Police Department testified that he had the suspects’ vehicle transported to the
police department’s evidence lot.

       At the time of the offenses, Julian Mize lived in a house on Briarwood Drive that
was located directly behind a house on Blakemore Drive. He noted that the backyard of
the two homes shared the same fence and that Briarwood Drive was a loop that ran
parallel to Blakemore Drive where the victims’ house was located. At some point after
October 3, 2016, Mr. Mize found a cellular phone under the fence in the corner of his and
his neighbor’s yard. He eventually took the phone to the Clarksville Police Department
and gave it to an officer.

       Kevonte White was twenty-years-old at the time of trial, and he had known
Defendant since before they were in high school. He agreed that he pled guilty to three
counts of aggravated robbery and was serving his sentence for the crimes at issue in this
case. Mr. White testified that he and two other individuals went to Antonio Atkins’
residence on the October 3, 2016, because the victim owed him some money. He said
that they rode to the house in a black, four-door sedan but he did not know who owned
the car. Mr. White testified that he kicked the door in and entered the house. He could
not remember if anyone else entered the house. Mr. White testified that there was a
gunshot but he did not know who fired the shot. He claimed that he could not really
remember the events of what happened that night. Mr. White testified that he knew
someone called “Rico” but he did not know if the person’s name was actually Brandon
Berry.

       Detective Carlton testified that the two sets of keys found on the stack of pallets
behind the victims’ residence belonged to Antonio Atkins and Towanna Atkins. The cell
phone found by Mr. Mize also belonged to Ms. Atkins, and Detective Carlton returned it
to her. Detective Carlton testified that the .38 caliber revolver found on the other side of
the fence behind the house was loaded. He retrieved the surveillance video from the
victims’ neighbor, Regina Hayes, which showed the suspects’ vehicle drive past her
house and stop. The car was later found down the street by police. There were also four
individuals seen on the video.


                                           -6-
       Detective Carlton testified that the car was registered to Brandon Berry, a.k.a.
“Rico.” Detective Carlton searched the vehicle and interviewed Mr. Berry. He collected
a blue and orange stocking cap, a cell phone, and a Powerade bottle from the vehicle.
The cell phone belonged to Defendant but was registered to Defendant’s mother.
Detective Carlton obtained a warrant and searched the contents of the phone. He said
that there were several “selfie videos” on the phone of Defendant rapping while wearing
an orange cap. The videos were recorded a few hours before the robbery.

        Detective Carlton interviewed Defendant on March 13, 2017. Defendant
identified his co-defendants: Kamari Wilson, Damari Moore, and Kevonte White from
photographs that Detective Carlton showed him. Detective Carlton testified that
Defendant admitted to going to the victims’ residence and possessing the gun that was
found in the backyard. Defendant told Detective Carlton that he and the other individuals
went to the victims’ residence to get money from Antonio Atkins. There was also talk
during the interview about a pair of Nike “Yeezy” shoes that was dropped by Ms.
Wilson. Detective Carlton noted that a pair of Yeezy shoes was found in some nearby
woods after the robbery. Defendant said during the interview that Mr. Wilson told
Defendant that he had lost his shoes. Detective Carlton testified that he took a buccal
swab from Defendant for DNA comparison.

        The transcript of the Defendant’s interview with Detective Carlton was introduced
as an exhibit at trial. During the interview, Defendant stated that Mr. White and a man
from Detroit called and asked Defendant to do something, and Defendant agreed. The
victim owed the man from Detroit some money. Defendant admitted that he, Mr. White,
Mr. Wilson, and Mr. Moore pulled up to a house, and “it happened.” He said that Mr.
Moore fired the first shot, and he could not recall who kicked in the door. Defendant
claimed that he stood at the front door and did not touch anything. He denied having a
shotgun but admitted that he had a .38 caliber gun. Defendant said that Mr. Moore had a
.22 caliber weapon or another small gun. He also said that one of his accomplices took
eighty dollars from the woman in the kitchen and one-hundred twenty dollars from the
man who was shot. Defendant denied that he was wearing an orange mask during the
robbery but recalled that he was wearing a black hood. He said that he saw police arrive
on the scene with their lights off. Defendant said that he jumped the fence without the
gun because he feared shooting himself. He admitted that Mr. Moore yelled out
Defendant’s and Mr. White’s names. Defendant said that he and his co-defendants split
up to flee the scene.

        Dr. Christina Wells is employed by the Tennessee Bureau of Investigation (TBI)
Forensic Biology Unit and is an expert in serology and DNA identification. She
examined the orange mask located at the scene in this case. Dr. Wells testified that the
DNA profile obtained from a stained area on the mask was “consistent with a mixture of
at least four individuals, including at least one male.” She further testified that “[d]ue to
the limited profile obtained and an unknown number of potential contributors to the

                                            -7-
profile, interpretation was inconclusive for the stained area.” Dr. Wells testified that the
DNA profile obtained from the area of the mask around the eyes, nose, and mouth was
also consistent with a mixture of at least four individuals, and the “major contributor
profile” of DNA matched that of Defendant. The minor contributor profile was
inconclusive.

        On cross-examination, Dr. Wells testified that she also tested a revolver. The
results of DNA on the weapon revealed a mixture of at least four individuals as well. An
unknown male was the major contributor of the DNA on the weapon.

       Analysis

       I.     Sufficiency of the Evidence
       Defendant contends that the evidence was insufficient to sustain his convictions
for the aggravated robbery of Towanna Atkins (Count Four) and Shaunon Hill (Count
Five).

        “Because a verdict of guilt removes the presumption of innocence and raises a
presumption of guilt, the criminal defendant bears the burden on appeal of showing that
the evidence was legally insufficient to sustain a guilty verdict.” State v. Hanson, 279
S.W.3d 265, 275 (Tenn. 2009) (citing State v. Evans, 838 S.W.2d 185, 191 (Tenn.
1992)). “Appellate courts evaluating the sufficiency of the convicting evidence must
determine ‘whether, after viewing the evidence in the light most favorable to the
prosecution, any rational trier of fact could have found the essential elements of the crime
beyond a reasonable doubt.’” State v. Wagner, 382 S.W.3d 289, 297 (Tenn. 2012)
(quoting Jackson v. Virginia, 443 U.S. 307, 319 (1979)); see Tenn. R. App. P. 13(e).
When this court evaluates the sufficiency of the evidence on appeal, the State is entitled
to the strongest legitimate view of the evidence and all reasonable inferences that may be
drawn from that evidence. State v. Davis, 354 S.W.3d 718, 729 (Tenn. 2011)
(citing State v. Majors, 318 S.W.3d 850, 857 (Tenn. 2010)).

        Guilt may be found beyond a reasonable doubt where there is direct evidence,
circumstantial evidence, or a combination of the two. State v. Sutton, 166 S.W.3d 686,
691 (Tenn. 2005); State v. Hall, 976 S.W.2d 121, 140 (Tenn. 1998). The standard of
review for sufficiency of the evidence “‘is the same whether the conviction is based upon
direct or circumstantial evidence.’” State v. Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011)
(quoting Hanson, 279 S.W.3d at 275). The jury as the trier of fact must evaluate the
credibility of the witnesses, determine the weight given to witnesses’ testimony, and
reconcile all conflicts in the evidence. State v. Campbell, 245 S.W.3d 331, 335 (Tenn.
2008) (citing Byrge v. State, 575 S.W.2d 292, 295 (Tenn. Crim. App. 1978)). Moreover,
the jury determines the weight to be given to circumstantial evidence, the inferences to be
drawn from this evidence, and the extent to which the circumstances are consistent with

                                            -8-
guilt and inconsistent with innocence. Dorantes, 331 S.W.3d at 379 (citing State v. Rice,
184 S.W.3d 646, 662 (Tenn. 2006)). When considering the sufficiency of the evidence,
this court “neither re-weighs the evidence nor substitutes its inferences for those drawn
by the jury.” Wagner, 382 S.W.3d at 297 (citing State v. Bland, 958 S.W.2d 651, 659
(Tenn. 1997)).

       As relevant to this case, aggravated robbery is “the intentional or knowing theft of
property from the person of another by violence or putting the person in fear,” and is
accomplished with a deadly weapon. T.C.A. § 39-13-401 and § 39-13-402(a)(1). A
person commits theft of property if, with intent to deprive the owner of property, the
person knowingly obtains or exercises control over the property without the owner’s
effective consent. Id. § 39-14-103(a).

       First, as to the aggravated robbery of Towanna Atkins in Count Four of the
indictment, most of Defendant’s argument is Defendant’s assertion that there is a fatal
variance between the indictment and the proof at trial. Defendant contends that the
indictment charged him with taking a cell phone, keys and eighty dollars in currency
from Ms. Atkins; however at trial, Ms. Atkins testified only that keys, a cell phone,
clothing, shoes, and “stuff like that” were taken during the robbery. He argues that there
was “no testimony that the home invaders took any U.S. currency from Ms. Atkins.”

       “A variance between an indictment . . . and the evidence presented at trial is
not fatal unless it is both material and prejudicial.” State v. Shropshire, 45 S.W.3d 64, 71
(Tenn. Crim. App. 2000) (citing State v. Moss, 662 S.W.2d 590, 592 (Tenn. 1984); State
v. Ealey, 959 S.W.2d 605, 609 (Tenn. Crim. App. 1997)). Any variance between an
indictment and the proof presented at trial “is not material where the allegations and
proof substantially correspond, the variance is not of a character which could have misled
the defendant at trial and is not such as to deprive the accused of his right to be protected
against another prosecution for the same offense.” Moss, 662 S.W.2d at 592.

        “Unless a defendant can show that he has suffered a substantial deprivation of his
rights, he is not prejudiced. If the indictment sufficiently informs him of the charges
against him and will protect him from future prosecutions for the same offense, any
variances are harmless.” State v. West, 737 S.W.2d 790, 793 (Tenn. Crim. App. 1987)
(citing State v. Hardin, 691 S.W.2d 578 (Tenn. Crim. App. 1985)).

       There was no fatal variance between the indictment and the proof in this case as
the proof substantially corresponded to the indictment and did not mislead Defendant at
trial. Ms. Atkins testified that she was in the kitchen when the assailants broke into the
house and pointed a gun at her while ordering her to the floor. She testified that the men
took her keys, cell phone, and other items. Defendant himself admitted to Detective
Carlton that one of his accomplices took eighty dollars from the woman in the kitchen,
who was Ms. Atkins. The information contained in the indictment was sufficient to

                                            -9-
provide Defendant with the notice of the charges against him, and the evidence was
sufficient beyond a reasonable doubt to support Defendant’s conviction for the
aggravated robbery of Towanna Atkins. This issue is without merit.

       Next, as to the aggravated robbery of Shaunon Hill in Count Five, Defendant
argues that the evidence was insufficient to support this conviction because neither he nor
his accomplices took any property from her or from her room. “A robbery can involve
the taking of property from the physical body of a person, in which a person
has actual possession of the property, or from a person’s immediate presence or the
general area in which the victim is located, in which the person has constructive
possession of the property.” State v. Tolbert, 507 S.W.3d 197, 217 (Tenn. Crim. App.
2016) (citations omitted); see State v. Edmondson, 231 S.W.3d 925, 928 (Tenn. 2007)
(“The words ‘from the person of another’ indicate that the property is in close physical
proximity to the victim when the property is taken.”). “Constructive possession requires
that a person knowingly have the power and the intention at a given time to exercise
dominion and control over an object, either directly or through others. In essence,
constructive possession is the ability to reduce an object to actual possession.” State v.
Copeland, 677 S.W.2d 471, 476 (Tenn. Crim. App. 1984). “The mere presence of a
person in an area where [an object is] discovered is not, alone, sufficient to support a
finding that the person possessed the object.” State v. Cooper, 736 S.W.2d 125, 129
(Tenn. Crim. App. 1987).

       In this case, Shaunon Hill testified she was in bed in her bedroom at Antonio
Atkins’ house when the home invasion occurred. Two men came into her room, and she
saw two additional men in the hallway. One of the men pointed a gun at her forehead
and ordered her to get on the floor. The other man ransacked the bedroom asking her
where the money was located. Ms. Hill testified that one of the men in the hallway had a
gun and was rummaging through the closet located outside of her bedroom door. She
noted that the men began gathering trash bags that they filled with shoes and other items
from the house. Ms. Hill specifically testified that the men did not take anything from
her or her room. She said: [T]hey just was going through the closets, the drawers,
slinging stuff on the floor. They lifted the mattress from the bed, the box spring. Like, as
if they look - - really was looking for, you know, something.” Mr. Atkins testified that
the clothing and shoes taken from the house belonged to him. The evidence shows that
although Ms. Hill was inside the house at the time of the home invasion, there is no proof
that Ms. Hill had any interest in or right to the items taken by Defendant and his
accomplices. Her “presence as a guest alone cannot establish that she had a greater right
to possess the items than [Defendant].” See State v. Christopher Shane Harrell, No.
E2005-01531-CCA-R3-CD, 2007 WL 595885, at *2, 11 (Tenn. Crim. App. Feb. 26,
2007); William Boatwright v. State, No. E2018-02185-CCA-R3-PC, 2020 WL 1166267,
at *15-16 (Tenn. Crim. App. March 10, 2020). In its instructions to the jury, the trial
court stated that to convict the defendant of the lesser included offense of Aggravated
Assault, the essential element of serious bodily injury had to be proven beyond a

                                           - 10 -
reasonable doubt. There is no evidence of any bodily injury to Shaunon Hill. Therefore,
we reverse Defendant’s conviction in its entirely as to Count Five, based upon
insufficient evidence to support the conviction and dismiss that charge with prejudice.

       II.    Denial of Motion to Suppress

      Defendant contends that his statement should have been suppressed because it was
made after he invoked his right to counsel.

        In reviewing a trial court’s determinations regarding a suppression hearing,
“[q]uestions of credibility of the witnesses, the weight and value of the evidence, and
resolution of conflicts in the evidence are matters entrusted to the trial judge as the trier
of fact.” State v. Odom, 928 S.W.2d 18, 23 (Tenn. 1996). Thus, “a trial court’s findings
of fact in a suppression hearing will be upheld unless the evidence preponderates
otherwise.” Id. Nevertheless, appellate courts will review the trial court’s application of
law to the facts purely de novo. See State v. Walton, 41 S.W.3d 75, 81 (Tenn. 2001).
Furthermore, the prevailing party is “entitled to the strongest legitimate view of the
evidence adduced at the suppression hearing as well as all reasonable and legitimate
inferences that may be drawn from that evidence.” Odom, 928 S.W.2d at 23. We note
that “in evaluating the correctness of a trial court’s ruling on a pretrial motion to
suppress, appellate courts may consider the proof adduced both at the suppression
hearing and at trial.” State v. Henning, 975 S.W.2d 290, 299 (Tenn. 1998).

        The Fifth Amendment to the United States Constitution and article I, section 9 of
the Tennessee Constitution protect against compelled self-incrimination. See U.S. Const.
amend. V; Tenn. Const. art. I, § 9. In Miranda v. Arizona, the United States Supreme
Court established procedural safeguards to secure the Fifth Amendment privilege against
self-incrimination. 384 U.S. 436, 444 (1966). To combat the compulsion inherent in a
custodial interrogation, the accused must be informed prior to questioning regarding the
right to remain silent, that anything he says can be used against him in a court of law, the
right to an attorney, and that an attorney will be appointed at no cost prior to questioning
upon request. State v. Climer, 400 S.W.3d 537, 557 (Tenn. 2013) (citing Miranda, 384
U.S. at 479). A defendant may waive his rights under Miranda if such waiver is
voluntary, knowing, and intelligent. State v. Echols, 382 S.W.3d 266, 280 (Tenn. 2012).
The State bears the burden of proving by a preponderance of the evidence that the
defendant waived his Miranda rights. State v. Climer, 400 S.W.3d 537, 564 (Tenn.
2013); see also Missouri v. Seibert, 542 U.S. 600, 608 n. 1, 124 S. Ct. 2601, 159 L. Ed.
2d 643 (2004). The State satisfies this burden if, based on the totality of the
circumstances surrounding the interrogation, it shows that the waiver was voluntary in
that “it was the product of a free and deliberate choice rather than intimidation, coercion,
or deception,” and was knowing in that it was made “with a full awareness of both the
nature of the right being abandoned and the consequences of the decision to abandon it.”
Moran v. Burbine, 475 U.S. 412, 421, 106 S. Ct. 1135, 89 L. Ed. 2d 410 (1986); North

                                           - 11 -
Carolina v. Butler, 441 U.S. 369, 374-75, 99 S. Ct. 1755, 60 L. Ed. 2d 286 (1979);
Colorado v. Spring, 479 U.S. 564, 573, 107 S. Ct. 851, 93 L. Ed. 2d 954 (1987);
Berghuis v. Thompkins, 560 U.S. 370, 382-83, 130 S. Ct. 2250, 176 L. Ed. 2d 1098
(2010); Climer, 400 S.W.3d at 564-65.

        When a suspect makes an unequivocal request for an attorney, all interrogation
must cease unless the suspect initiates further conversation with the police. Edwards v.
Arizona, 451 U.S. 477, 484-85, 101 S.Ct. 1880, 68 L.Ed.2d 378 (1981). The issue of
whether a suspect’s request for an attorney was unequivocal is a mixed question of law
and fact that is subject to de novo review. Climer, 400 S.W.3d at 556. “[I]f a suspect
makes a reference to an attorney that is ambiguous or equivocal in that a reasonable
officer in light of the circumstances would have understood only that the suspect might
be invoking the right to counsel,” questioning need not cease nor must an officer clarify
the suspect’s intention regarding invocation of the right to counsel. Davis v. United
States, 512 U.S. 452, 459, 114 S.Ct. 2350, 129 L.Ed.2d 362 (1994).

      Concerning this issue, the trial court in this case made the following findings:

        In this case the Defendant after signing the Miranda warning, asked,
        “How does that work” to which the officer responded “it works however
        you want it to work.” This Court finds that the execution of the Miranda
        warning serves as a knowing voluntarily waiver of the Defendant’s right
        to counsel for purposes of the interview and that the interview which
        followed represents a statement made by the Defendant after a knowing
        and voluntary waiver of his right to counsel.

        In this case, Defendant signed a waiver of rights form after being advised of his
Miranda rights by Detective Carlton. Defendant claims in his brief that he did not
understand the form, asserting that it was the first time that he had been arrested and
charged with a serious crime. However, Defendant had previous arrests for two counts of
reckless endangerment and one count of theft, and he served a sentence on one of the
reckless endangerment charges. Therefore, Defendant had familiarity with the criminal
justice system. Defendant admitted that Detective Carlton read the waiver of rights form
to him, and he specifically advised Defendant, “[y]ou have the right to talk to your
lawyer for advice before we ask you any questions and to have him with you during
questioning.” Detective Carlton further advised Defendant, “[i[f you decide to answer
any questions now without a lawyer present, you will still have the right to stop
answering at any time. You also have the right to stop answering at any time until you
talk to your lawyer.” As pointed out by the State, this explanation by Detective Carlton
could not have been more explicit, and Defendant made a knowing and voluntary waiver
of his right to counsel as found by the trial court.



                                          - 12 -
      After Detective Carlton read Defendant’s Miranda rights to him, the following
exchange took place:

        [Defendant]:                  Yeah I got a lawyer too so . . .
        [Detective Carlton]:          Okay. If you understand what all that means,
        you can just sign right there.
        [Defendant]:                  So how would that work, if I – since I gotten a
        lawyer. ‘Cause I – I was supposed to talk to him as soon as I got back
        but ya’ll came first so?
        [Detective Carlton]:          Uh, it – it – it works however you want it to
        work. I’m here to, uh – willing to talk to you, answer any questions you
        got, um . . .
        ((Crosstalk))
        [Detective Carlton]:          Do what?
        [Defendant]:                  What I’m charged with?
        [Detective Carlton]:          You said you wanna know?
        [Defendant]:                  Yeah.
        [Detective Carlton]:          Um, especially aggravated robbery, two
        counts of aggravated robbery. . .
        [Defendant]:                  Two counts mean like it’s a serious charge or
        it’s like t-twice, like – I don’t know what that means. Somebody told me
        it was like – it would be two different things, like.
        [Detective Carlton]:          . . .and then one count of especially aggravated
        burglary, uh, basically each – each charge is for a different person, okay?

        The recording of the interview reflects that Detective Carlton told Defendant, “like
I said, I’m willing to talk to you and answer any questions, we’ll go into, we’ll go into
detail on why these charges, you say you have an attorney, do you want to continue
asking me questions? And I’ll answer them for you.” Defendant responded: “No, that’s
what I wanted to know.” Detective Carlton did not say anything else, and Defendant
immediately began discussing his arrest in Utah for the present offenses. He also asked
Detective Carlton why police surrounded his mother’s house after Defendant had been
arrested and the status of his co-defendants. Detective Carlton then answered
Defendant’s questions, and Defendant began discussing the events related to the home
invasion.

        In this case, as argued by the State, Defendant voluntarily re-initiated his
conversation with Detective Carlton after telling Detective Carlton that he had an
attorney. He does not allege that Detective Carlton coerced him into re-initiating the
conversation, and the video of the interview shows that Detective Carlton did not say
anything before Defendant began asking questions about his case and voluntarily made
the statement at issue. State v. Davis, 141 S.W.3d 600, 627 (2004). Defendant is not
entitled to relief on this issue.

                                            - 13 -
      III.   Sentencing
       Defendant contends that the trial court erred by using an element of the crime of
especially aggravated robbery to enhance his sentence for that offense. We disagree.

        Our standard of review of the trial court’s sentencing determinations is whether
the trial court abused its discretion, and we apply a “presumption of reasonableness to
within-range sentencing decisions that reflect a proper application of the purposes and
principles of our Sentencing Act.” State v. Bise, 380 S.W.3d 682, 707 (Tenn. 2012). The
party challenging the sentence on appeal bears the burden of establishing that the
sentence was improper. T.C.A. § 40-35-401 (2017), Sentencing Comm’n Cmts. In
determining the proper sentence, the trial court must consider: (1) the evidence, if any,
received at the trial and the sentencing hearing; (2) the presentence report; (3) the
principles of sentencing and arguments as to sentencing alternatives; (4) the nature and
characteristics of the criminal conduct involved; (5) evidence and information offered by
the parties on the mitigating and enhancement factors set out in Tennessee Code
Annotated sections 40-35-113-114; (6) any statistical information provided by the
administrative office of the courts as to sentencing practices for similar offenses in
Tennessee; (7) any statement the defendant made in the defendant’s own behalf about
sentencing; and (8) the result of the validated risk and needs assessment conducted by the
department and contained in the presentence report. See T.C.A. § 40-35-210; State v.
Taylor, 63 S.W.3d 400, 411 (Tenn. Crim. App. 2001). The trial court must also consider
the potential or lack of potential for rehabilitation or treatment of the defendant in
determining the sentence alternative or length of a term to be imposed. T.C.A. § 40-35-
103 (2017).

       Trial courts are “required under the 2005 amendments to ‘place on the record,
either orally or in writing, what enhancement or mitigating factors were considered, if
any, as well as the reasons for the sentence, in order to ensure fair and consistent
sentencing.’” Bise, 380 S.W.3d at 698-99 (quoting T.C.A. § 40-35-210(e)). Under the
holding in Bise, “[a] sentence should be upheld so long as it is within the appropriate
range and the record demonstrates that the sentence is otherwise in compliance with the
purposes and principles listed by statute.” Id. at 709-10.

       Defendant only challenges his sentence for especially aggravated robbery, and we
conclude that the trial court properly sentenced Defendant for that conviction.
Defendant’s conviction for especially aggravated robbery is a Class A felony. T.C.A. §
39-13-403(b). As a Range I offender, Defendant was subject to a sentencing range of
fifteen to twenty-five years. T.C.A. § 40-35-111(b)(1); § 40-35-112(a)(1). Defendant’s
sentence of eighteen years is within the range.



                                          - 14 -
       The record reflects that the trial court considered two statutory enhancement
factors in determining Defendant’s sentences: (8), that Defendant had previously failed to
comply with sentences involving release into the community; and (10), that Defendant
had no hesitation about committing a crime when the risk to human life was high. T.C.A.
§ 40-35-114(8) and (10). The trial court also found one mitigating factor: (6) that as a
result of Defendant’s age he lacked substantial judgment in committing the offense.
T.C.A. § 40-35-113(8).

        Defendant does not challenge the application of enhancement factor (8), and the
record reflects that it was appropriately applied. The record reflects that Defendant
violated his probation in a previous case several times, and he failed to comply with the
conditions of his release by testing positive for marijuana numerous times. Defendant
also failed to enroll in and/or complete an alcohol and drug treatment program, and he
failed to pay his court costs. Additionally, after making bond in this case, Defendant was
charged with two separate theft offenses, and he hid to avoid arrest. As pointed out by
the State, the application of a single enhancement factor can justify an enhanced
sentence. State v. Bolling, 75 S.W3d 418, 421 (Tenn. Crim. App. 2001). Therefore, the
application of factor (8) alone justifies Defendant’s eighteen-year sentence for especially
aggravated robbery.

     Relevant to enhancement factor (10), that Defendant had no hesitation about
committing a crime when the risk to human life was high, the trial court found:

        I recall from the trial of this case that we had a group of four young men
        that decide to invade a home, use a weapon, [a]ffect a robbery that
        results in a discharge of the firearm and somebody receiving a permanent
        injury as a result of the discharge of that firearm.

        One of the problems that exists in our community deals with firearms.
        There’s an absolute fixation about having a handgun and using a
        handgun, and it’s just by the absolute grace of [G]od that there weren’t
        people that lost their lives as a result of this.

The trial court further said: “It’s particularly distressing when you think about the fact
that there were children in the home of this event,” and “any time that you’re with a
group of people that have a handgun, the risk to human life becomes high and in this
instance, we - - it’s clear.”

       Defendant argues that factor (10) does not apply in his case because violence and
injury with a weapon is an essential element of especially aggravated robbery. He further
contends that the trial court “did not find that any other people at the residence were
directly affected by the gunshot of Mr. Brown, so the enhancer should not apply.” We
find that the record supports the trial court’s application of this factor. In a case, such as

                                            - 15 -
this, where a risk to human life is inherent in the underlying conviction, enhancement
factor (10) only applies if a defendant’s actions posed a high risk to the life of a person
other than the named victim. See State v. Reid, 91 S.W.3d 247, 312 (Tenn. 2002); State
v. Imfeld, 70 S.W.3d 698, 707 (Tenn. 2002); State v. Zonge, 973 S.W.2d 250, 259 (Tenn.
Crim. App. 1997). In the present case, contrary to Defendant’s claim that the trial court
did not find anyone else was directly affected by Mr. Brown’s shooting, trial court stated
that “any time you’re with a group of people that have a handgun, the risk to human life
becomes high and in this instance, we - - it’s clear.” The trial court noted that there were
also children in the home at the time of the shooting, and “it’s just by the absolute grace
of [G]od that there weren’t people that lost their lives as a result of this.”

       We conclude that the trial court properly sentenced Defendant. The trial court
considered the relevant principles and sentenced Defendant to a within-range sentence for
his especially aggravated robbery conviction. As such, Defendant is not entitled to relief.

                                     CONCLUSION

      Based on the foregoing, we reverse Defendant’s conviction for aggravated robbery
in Count Five and dismiss that charge with prejudice. We affirm his remaining
convictions for aggravated burglary, possession of a firearm during the commission of a
dangerous felony, especially aggravated robbery (Count Three), and one count of
aggravated robbery (Count Four).

                                   ____________________________________________
                                   THOMAS T. WOODALL, JUDGE




                                           - 16 -